Exhibit (a)(1)(C) NOTICE OF GUARANTEED DELIVERY (Not to be used for Signature Guarantee) for Tender of Shares of Common Stock (including Associated Preferred Share Purchase Rights) by AWARE, INC. THE TENDER OFFER, PRORATION PERIOD AND WITHDRAWAL RIGHTS WILL EXPIRE AT 5:00P.M., NEW YORK CITY TIME, ON APRIL 2, 2009, UNLESS AWARE EXTENDS THE TENDER OFFER. As set forth in Section 3 of the offer to purchase, dated March 5, 2009, you must use this notice of guaranteed delivery (or a manually signed facsimile of it) to accept the tender offer (as defined below) if: (a)your share certificate(s) are not immediately available or you cannot deliver your certificate(s) prior to the “expiration date” (as defined in Section 1 of the offer to purchase); (b)the procedure for book-entry transfer (as specified in Section 3 of the offer to purchase) cannot be completed before the expiration date; or (c)time will not permit a properly completed and duly executed letter of transmittal and all other required documents to reach the depositary referred to below before the expiration date. You may deliver this notice of guaranteed delivery (or a facsimile of it), signed and properly completed, by hand, mail, overnight courier or facsimile transmission so that the depositary receives it before the expiration date. See Section 3 of the offer to purchase and Instruction 2 to the letter of transmittal. The depositary for the tender offer is: Computershare Trust Company, N.A. By First Class Mail: Computershare Trust Co., Inc. c/o Corporate Actions –Aware, Inc. P.O. Box 859208 Braintree, MA 02185-9208 By Overnight Delivery: Computershare Trust Co., Inc. c/o Corporate Actions –Aware, Inc. 161 Bay State Drive Braintree, MA 02184 By Facsimile: For
